Citation Nr: 1827738	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-20 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability, including scoliosis.  

2.  Entitlement to service connection for a right foot disability.  

3.  Entitlement to service connection for a right ankle disability.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Veteran represented by:  Sandra Booth, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from November 1945 to August 1948, and in the Air Force from January 1951 to October 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In October 2016 a videoconference hearing was held before the undersigned; a transcript of the hearing is in the claims file.  After the hearing, he appointed a private attorney as his new representative.  

An April 2017 Board decision denied the Veteran's application to reopen a claim of service connection for a low back disability, finding that new and material evidence had not been received; granted his application to reopen a claim of service connection for a right foot disability, remanding the case to the RO for further development of that matter; and denied service connection for right ankle, right and left knees, and heart disabilities.  The Veteran appealed the Board's decision as to all claims (except the reopened right foot claim, which was remanded to the RO) to the United States Court of Appeals for Veterans Claims (CAVC). In January 2018, the parties - the Veteran and the legal representative of the VA (i.e., the Office of the General Counsel) - filed a Joint Motion for Partial Remand (Joint Motion) to vacate the Board's decision to the extent that it denied reopening the low back disability claim and denied service connection for right ankle, right and left knee, and heart disabilities, and to remand the case to the Board.  In January 2018 the CAVC granted the Joint Motion.
Regarding the reopened right foot claim, after the Board remanded the case to the RO in April 2017 additional development was completed and the claim was readjudicated.  As the claim remained denied, the matter was returned to the Board.  All issues have been merged for the Board's further consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the January 2018 Joint Motion, the parties found that there were inadequate reasons and basis in the Board's April 2017 decision for finding that VA's duty to assist was satisfied.  Three particular areas were identified:  whether reasonable attempts had been made to obtain (or reconstruct) unavailable service records including service treatment records (STRs); whether a VA medical examination addressing the claim of service connection for a heart disability was required; and the conclusion that the March 2015 VA examinations were adequate to address the claims of service connection for bilateral knee and right ankle disabilities.  In short, the parties agreed that additional attempts to obtain or reconstruct service records were needed in relation to all claims; that the Board must provide an adequate explanation whether a medical examination to address the heart claim including the allegation that the heart disability was caused by exposure to radiation in service is necessary, and that the Board should direct that new medical examinations be provided for the bilateral knee and right ankle claims (and consider whether an examination for low back disability is warranted ) and ensure that medical opinions are not based on inaccurate facts/medical history and/or the absence of STRs. 

Subsequently, in March 2018, the Veteran's attorney presented written argument , accompanied by a medical article on the topic of radiation as a risk factor for development of cardiovascular disease.  She persuasively asserted that there was sufficient evidence to meet the threshold requirement for obtaining a medical opinion addressing whether there is a causal connection between alleged radiation exposure during service (in the 1950s) and the Veteran's current cardiovascular disability.  She also argued that the Veteran's orthopedic disabilities of the low back, knees, foot, and ankle are likely etiologically related to one or more of the following:  hiss known parachuting activities in the Army, his Air Force duties assisting with transfer of atomic bombs to/from aircraft, and his labor-intensive (heavy lifting and repetitive bending) occupational specialty as a refrigeration technician for most of his years in the Air Force (he continued working in the HVAC area after service).  

Regarding the application to reopen the low back claim, the attorney also noted that VA had acknowledged her argument in the JMR that a March 2015 VA spine examination was inadequate (as it was found to be for the other orthopedic disabilities) given its reliance on inaccurate medical history and the absence of STRs.  She noted that although the low back claim was one involving a request to reopen (and thus an examination is not required), VA had nevertheless provided an examination and is required to ensure that it was adequate (she cited to Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), among others).  

Regarding the right ankle claim, it is noted that in April 2017 the Board had denied it on the basis that the Veteran was not shown to have a diagnosis of a right ankle disability (the Board acknowledged that the Veteran had reported aching in the ankle).  The JMR indicated that the VA examination, upon which the decision was partially based, was inadequate and directed that a new examination be arranged.  Notably, a recent U.S. Court of Appeals for the Federal Circuit (Federal Circuit) case essentially overturned previous caselaw supporting the proposition that pain alone, without a diagnosed or identifiable underlying malady or condition, did not in and of itself constitute a disability for which service connection may be granted.  See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018) (holding that where pain alone results in functional impairment, even if there has been no identified underlying diagnosis, it can constitute a disability for purposes of establishing service connection).  The Federal Circuit cautioned  that a simple assertion of subjective pain is insufficient to constitute a disability for VA purposes, but that there needed to be evidence to show that pain reached the level of functional impairment of earning capacity.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for exhaustive development to obtain for the record additional STRs and service personnel records (any not already associated with the claims file) and the Veteran's unit records for the period of 1954-57.  The search for service personnel records should include for any records to corroborate whether the Veteran was exposed to radiation (bomb-related), given his service in Japan in 1947 (as noted on his DD-214) during his Army service from November 1945 to August 1948, and given his work with "special weapons" from 1954-57 (as noted in a March 1970 Report of Medical History) while in England during his Air Force service from January 1951 to October 1970.  The search should include a query to the U.S. Air Force Master Radiation Exposure Registry (MRER).

If any records identified are unavailable, the scope of the search much be documented in his file and a formal finding of unavailability must be made.

2.  The AOJ should obtain for the record updated (since December 2017) records of the Veteran's VA evaluations and treatment for low back, right foot, right ankle, right and left knee, and heart disabilities.  

3.  The AOJ should thereafter arrange for an orthopedic examination of the Veteran to ascertain the nature and etiology of all low back (including scoliosis), right foot, right ankle, and right and left knee disabilities.  The claims file must be reviewed by the examiner in conjunction with the examination.  Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion that responds to the following: 

(a).  Is it at least as likely as not (a 50 percent or greater probability) that the currently diagnosed low back disability is etiologically related to, or that his scoliosis was aggravated by (i.e., increased in severity beyond natural progression), his periods of service including his activities as a parachutist in the Army from November 1945 to August 1948 and his long career as a refrigeration technician in the Air Force from January 1951 to October 1970?; 

 (b).  Is it at least as likely as not that the currently diagnosed right foot, right knee, and left knee disabilities are etiologically related to the Veteran's service, including his activities as a parachutist in the Army from November 1945 to August 1948 and his long career as a refrigeration technician in the Air Force from January 1951 to October 1970?; and 

 (c).  Is it at least as likely as not that any right ankle disability (an ankle condition that has resulted in functional limitation/impairment of earning capacity, even if there is no underlying diagnosis) is etiologically related to service including his activities as a parachutist in the Army from November 1945 to August 1948 and his long career as a refrigeration technician in the Air Force from January 1951 to October 1970? 

The examiner should review the lay statements concerning the Veteran's chronic symptomatology since service and his duties in service involving parachuting in the Army and labor intensive jobs as a refrigeration technician for most of his time in the Air Force.  The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as deemed appropriate.  The examiner should avoid relying on the absence of treatment records in the conclusions, and should note that the Veteran's career in the refrigeration and air conditioning field spanned both his (nearly 19 year) period of Air Force service and a lengthy (17-18 year) period following service .

If the Veteran is unable to attend the VA examination, a consulting orthopedist should still review the record and render a medical opinion based in such review.     

4.  The AOJ should also arrange for a heart examination of the Veteran to ascertain the nature and likely etiology of his cardiac disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion that responds to the following:  is it at least as likely as not (a 50 percent or greater probability) that the currently diagnosed cardiac disability is etiologically related to his service, including his service in Japan about 1947 (while in the Army from November 1945 to August 1948) and his service in England working with "special weapons" (while in the Air Force from January 1951 to October 1970)?
 
The examiner should review the lay statements concerning the Veteran's alleged exposure to radiation during service, any evidence added to the claims file relating to corroboration of some level of exposure to radiation exposure (bomb-related), and the medical extract submitted by the Veteran's attorney in March 2018 pertaining to radiation as a risk factor for cardiovascular disease.  The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, as deemed appropriate.  

If the Veteran is unable to attend the VA examination, an appropriate physician should still review the record and render a medical opinion based on such review.     

5.  When the above development is completed, the AOJ should readjudicate the claims.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case (insuring a copy is sent to the Veteran's attorney, and not any other attorney, as had recently occurred according to her statement in March 2018), afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).

